UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-14764 Cablevision Systems Corporation 11-3415180 Delaware 1111 Stewart Avenue Bethpage, New York11714 (516) 803-2300 1-9046 CSC Holdings, LLC 27-0726696 Delaware 1111 Stewart Avenue Bethpage, New York11714 (516) 803-2300 Indicate by check mark whether the Registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Cablevision Systems Corporation Yes x No o CSC Holdings, LLC Yes x No o Indicate by check mark whether the Registrants have submitted electronically and posted on their corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrants were required to submit and post such files). Yes x No o Indicate by check mark whether each Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Exchange Act Rule 12b-2). Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company Cablevision Systems Corporation Yes x No o Yes o No x Yes o No x Yes o No x CSC Holdings, LLC Yes o No x Yes o No x Yes x No o Yes o No x Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act). Cablevision Systems Corporation Yes o No x CSC Holdings, LLC Yes o No x Number of shares of common stock outstanding as of May 3, 2013: Cablevision NY Group Class A Common Stock- Cablevision NY Group Class B Common Stock- CSC Holdings, LLC Interests of Member- CSC Holdings, LLC meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with the reduced disclosure format applicable to CSC Holdings, LLC. CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements of Cablevision Systems Corporation and Subsidiaries Condensed Consolidated Balance Sheets - March 31, 2013 and December 31, 2012 (unaudited) 2 Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) - Three Months Ended March 31, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2013 and 2012 (unaudited) 6 Financial Statements of CSC Holdings, LLC and Subsidiaries Condensed Consolidated Balance Sheets - March 31, 2013 and December 31, 2012 (unaudited) 7 Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2013 and 2012 (unaudited) 9 Condensed Consolidated Statements of Comprehensive Income – Three Months Ended March 31, 2013 and 2012 (unaudited) 10 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2013 and 2012 (unaudited) 11 Combined Notes to Condensed Consolidated Financial Statements (unaudited) 12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 57 PART II. OTHER INFORMATION Item 1. Legal Proceedings 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 6. Exhibits 58 SIGNATURES 59 Table of Contents PART I. FINANCIAL INFORMATION This Quarterly Report on Form 10-Q for the period ended March 31, 2013 is separately filed by Cablevision Systems Corporation ("Cablevision") and CSC Holdings, LLC ("CSC Holdings" and collectively with Cablevision and their subsidiaries, the "Company", "we", "us" or "our"). This Quarterly Report contains statements that constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act of 1995.In this Quarterly Report there are statements concerning our future operating results, future financial performance, and the expected timing of transactions.Words such as "expects", "anticipates", "believes", "estimates", "may", "will", "should", "could", "potential", "continue", "intends", "plans" and similar words and terms used in the discussion of future operating results, future financial performance and future events identify forward-looking statements.Investors are cautioned that such forward-looking statements are not guarantees of future performance, results or events and involve risks and uncertainties and that actual results or developments may differ materially from the forward-looking statements as a result of various factors.Factors that may cause such differences to occur include, but are not limited to: · the level of our revenues; · competition for subscribers from existing competitors (such as telephone companies, direct broadcast satellite ("DBS") distributors, and Internet-based providers) and new competitors (such as high-speed wireless providers) entering our franchise areas; · demand for our video, high-speed data and voice services, which is impacted by competition from other services and the other factors discussed herein; · industry conditions; · changes in the laws or regulations under which we operate; · the outcome of litigation and other proceedings, including the matters described in Note 13 of the combined notes to our condensed consolidated financial statements; · general economic conditions in the areas in which we operate; · the state of the market for debt securities and bank loans; · demand for advertising in our newspapers along with subscriber and single copy outlet sales demand for our newspapers; · the level of our capital expenditures; · the level of our expenses, including the cost of programming; · future acquisitions and dispositions of assets; · market demand for new services; · demand for advertising; · the tax-free treatment of the MSG Distribution and the AMC Networks Distribution (each as defined herein); · whether pending uncompleted transactions, if any, are completed on the terms and at the times set forth (if at all); · other risks and uncertainties inherent in the cable television and newspaper publishing businesses, and our other businesses; · financial community and rating agency perceptions of our business, operations, financial condition and the industries in which we operate; and · the factors described in our filings with the Securities and Exchange Commission, including under the sections entitled "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" contained therein. We disclaim any obligation to update or revise the forward-looking statements contained herein, except as otherwise required by applicable federal securities laws. 1 Table of Contents Item 1. Financial Statements CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, trade (less allowance for doubtful accounts of $14,155 and $13,521) Prepaid expenses and other current assets Amounts due from affiliates Deferred tax asset Investment securities pledged as collateral Assets held for sale Total current assets Property, plant and equipment, net of accumulated depreciation of $9,302,246 and $9,295,297 Other receivables Investment securities pledged as collateral Derivative contracts Other assets Amortizable intangible assets, net of accumulated amortization of $90,534 and $86,193 Indefinite-lived cable television franchises Other indefinite-lived intangible assets Goodwill Deferred financing costs, net of accumulated amortization of $71,531 and $67,156 Assets held for sale $ $ See accompanying combined notes to condensed consolidated financial statements. 2 Table of Contents CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Cont'd) (In thousands, except share amounts) (Unaudited) March 31, December 31, LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued liabilities Amounts due to affiliates Deferred revenue Liabilities under derivative contracts Credit facility debt Collateralized indebtedness Capital lease obligations Notes payable Liabilities held for sale Total current liabilities Deferred revenue Liabilities under derivative contracts Other liabilities Deferred tax liability Credit facility debt Collateralized indebtedness Capital lease obligations Notes payable Senior notes and debentures Liabilities held for sale Total liabilities Commitments and contingencies Redeemable noncontrolling interests Stockholders' Deficiency: Preferred Stock, $.01 par value, 50,000,000 shares authorized, none issued - - CNYG Class A common stock, $.01 par value, 800,000,000 shares authorized, 291,124,361 and 287,750,132 shares issued and 213,099,880 and 210,561,118 shares outstanding CNYG Class B common stock, $.01 par value, 320,000,000 shares authorized, 54,137,673 shares issued and outstanding RMG Class A common stock, $.01 par value, 600,000,000 shares authorized, none issued - - RMG Class B common stock, $.01 par value, 160,000,000 shares authorized, none issued - - Paid-in capital Accumulated deficit ) Treasury stock, at cost (78,024,481 and 77,189,lass A common shares) ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficiency ) ) Noncontrolling interest Total deficiency ) ) $ $ See accompanying combined notes to condensed consolidated financial statements. 3 Table of Contents CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2013 and 2012 (In thousands, except per share amounts) (Unaudited) Revenues, net (including revenues, net from affiliates of $1,144 and $1,957, respectively) $ $ Operating expenses: Technical and operating (excluding depreciation, amortization and impairments shown below and including charges from affiliates of $46,130 and $45,357, respectively) Selling, general and administrative (including net charges from affiliates of $806 and $74, respectively) Restructuring credits ) ) Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense, net ) ) Gain on investments, net Loss on equity derivative contracts, net ) ) Loss on interest rate swap contracts, net - ) Miscellaneous, net ) ) Income (loss) from continuing operations before income taxes ) Income tax benefit (expense) ) Income (loss) from continuing operations ) Income (loss) from discontinued operations, net of income taxes ) Net income (loss) ) Net loss attributable to noncontrolling interests Net income (loss) attributable to Cablevision Systems Corporation stockholders $ ) $ Basic net income (loss) per share attributable to Cablevision Systems Corporation stockholders: Income (loss) from continuing operations $ ) $ Income (loss) from discontinued operations $
